— Appeal from an order of the Supreme Court at Special Term, entered October 26, 1973 in Rensselaer County, which granted defendant’s motion to dismiss the complaint on the ground that plaintiff had failed to file a timely notice of claim as required by section 50-e of the General Municipal Law. Plaintiff seeks recovery for alleged damages arising from defendant’s improper refusal to issue a demolition permit. The gravamen of plaintiff’s complaint is in tort thus requiring compliance with section 50-e of the General Municipal Law. The cause of action was not for a continuing wrong but instead accrued on January 11, 1972 when defendant refused plaintiff’s request for a demolition permit for a second time (Band v Town of Colonie, 36 AD2d 785). Moreover, there is no merit in plaintiff’s other contentions, particularly that defendant’s lack of prejudice should preclude its being held to the time requirements of section 50-e (Pugh v Board of. Educ. Cent. Dist. No. 1-Fayetteville-Manlius School Dist., 38 AD2d 619, affd. 30 NY2d 968). Accordingly, the notice of claim not being timely, the order appealed from must be affirmed. Order affirmed, without costs. Koreman, *674Main and Reynolds, JJ., concur; Greenblott, J. P., and Larkin, J., dissent and vote to reverse in the following memorandum by Greenblott, J. P.